Citation Nr: 1227436	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right knee disorder, including degenerative joint disease (DJD) as secondary to service-connected left leg varicose veins.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1958 to February 1963.

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran perfected a timely appeal of that determination.

The Veteran testified at a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge.  He also testified at two local hearings in August 2009 and April 2011 before an RO decision review officer (DRO).  Transcripts of all three hearings are of record and have been reviewed.

In May 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process. The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file. Any further development or adjudication of this matter should take into account this paperless claims file.



FINDING OF FACT

Chronic right knee disability did not have its clinical onset in service and is not otherwise related to active duty or the service-connected left leg varicose veins disability, and arthritis was not exhibited within the first post service year.


CONCLUSION OF LAW

Chronic right knee disability was not incurred or aggravated in service, is not proximately due to or the result of the service-connected left leg varicose veins disability, and arthritis of the right knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted. The Board finds the August 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b) ; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c) .  Neither the Veteran nor his representative has asserted a failure to assist by VA. During the appeal process, the Veteran asserted he did not receive adequate examinations, and the RO arranged additional examinations.  The Board finds the VA examinations relevant to this appeal were adequate for rating purposes.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The evidence does not show and the Veteran does not claim that right knee disability had its onset in service, arthritis was manifested within the first post service year or that right knee disability is otherwise related to active duty.  He asserts he has developed a right knee disability as a result of his having to favor the left leg due to varicosities.  The Veteran is service connected for a left leg varicose vein disability, status postoperative.  

Private and VA records note a diagnosis of DJD of the medial compartment of the right knee.  The September 2007 VA examination report notes the Veteran is 74 years of age, and he is retired.  The examination report notes the Veteran reported he experienced swelling in the right knee, and he used Motrin which helped somewhat.  He also reported increased pain on prolonged standing or walking.  The Veteran denied any prior history of injury or surgery to the right knee.  He used a cane, but to assist with his left leg disability.

Physical examination of the right knee revealed it to be somewhat arthritic appearing, but there was no tenderness or swelling around the patella or medial or lateral aspect of the joint.  The right knee demonstrated full range of motion of 0 to 140 degrees, see 38 C.F.R. § 4.71a, Plate II, and the right knee was stable.  X-rays revealed minimal degenerative change at the medial part of the knee and the patellofemoral compartment.  Joint effusion also was noted.  The examiner diagnosed age-acquired DJD of the right knee.

The examiner noted the Veteran's contention that he placed more weight on the right knee when walking because of left leg pain.  The examiner noted further, however, that it was a common lay misconception that because one limb manifests pain it causes excessive stress on the opposite limb, which causes  DJD.  The examiner observed that there is absolutely no scientific basis for that view or contention.  The examiner opined the x-rays of the Veteran's right knee showed mild DJD that is typical for an age-acquired condition for someone 74 years of age.  Thus, the examiner opined there is absolutely no causative factor or causative relationship between the left leg varicose veins disability and the right knee pathology.  Hence, the left leg varicose veins disability did not cause the right knee DJD.

The Board remanded the case in May 2012 so the examiner could address whether the left leg disability aggravates the right knee DJD.  In a May 2012 addendum, the examiner opined that, just as there is no causative relationship between the left leg disability and the right knee DJD, the same reasoning applies to the question of aggravation: there is no medically based evidence that supports a finding that the left leg disability aggravates the right knee.  The examiner cited a study by Dr. Ian Harrington, Symptoms In The Opposite or Uninjured Leg (2005), that concluded secondary causes and aggravation to the opposite limb does not happen.

The Veteran has objected to the fact that examinations were conducted by a physician assistant (PA) rather than a physician. He did not assert any specific deficiencies in the examination other than the fact the examiner was a PA.

The Board notes that a PA has undergone specialized medical training and possesses the specialized training and skill necessary to render a medical opinion or analysis.  The Board finds the examinations are adequate for rating purposes.  Further, the PA examiner provide a full rationale for the findings and nexus opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's belief and assertions that his right knee DJD is due to his left leg disability, but there is no evidence the Veteran has any medical training.  The Board finds opining on the etiology of DJD is beyond the training and experience of the average layperson.  See 38 C.F.R. § 3.159(a)(1) and (2).  Hence, the Veteran's opinion is not competent evidence.  Further, the Veteran conceded at the RO hearing that no medical care provider had told him there was a causative 

relationship between the left leg and right knee disabilities.  Thus, while Wallin elements 1 and 2 are present, the medical nexus between the service-connected left leg and the nonservice-connected right knee disabilities is negative.  All three elements must be shown by the evidence.

In light of these factors, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.310.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for right knee disorder, including DJD as secondary to service-connected left leg varicose veins is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


